Order entered April 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00452-CR

                      EX PARTE THEODORE ROOSEVELT ARTHUR

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F12-58513-J

                                             ORDER
         The Court has received appellant’s appeal from the trial court’s order denying appellant a

reduction of his appeal bond or release on personal recognizance. This is an accelerated criminal

appeal under Texas Rule of Appellate Procedure 31. We note that the appeal of appellant’s

underlying conviction, docketed as cause no. 05-14-00439-CR, Theodore Roosevelt Arthur v.

The State of Texas, was submitted on April 15, 2015.

         The reporter’s record from the bond reduction hearings has been filed.

         We note that appellant’s notice of appeal did not have a copy of the trial court’s

certification of appellant’s right to appeal attached. Accordingly, we ORDER the trial court to

prepare and file, within TEN DAYS of the date of this order, a certification of appellant’s right

to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App.

2013).
         We ORDER the Dallas County District Clerk to file the clerk’s record containing the

documents related to appellant’s requested bond reduction within TEN DAYS of the date of this

order.

         Appellant’s brief is due by MAY 15, 2015. The State’s brief is due by MAY 29, 2015.

No extensions will be granted. If any party does not file its brief by the date specified, the appeal

will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

         The appeal will be submitted, without argument, on June 5, 2015, to a panel consisting

of Justices Bridges, Lang, and Schenck. See TEX. R. APP. P. 31.2.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Felicia Pitre, Dallas

County District Clerk; and to counsel for all parties.




                                                         /s/   ADA BROWN
                                                               JUSTICE